DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 6/27/2022, the examiner has carefully considered the amendments.  


Response to Arguments

Applicant’s arguments, see Remarks/Arguments, filed 6/27/2022, with respect to claims 3-6, 9-10, 12-13 and 15-26 have been fully considered and are persuasive.  The rejection of  claim(s) 3-6, 9-10, 13-14,16-19, and 21-26 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyano et al (US2018/0171037) has been withdrawn.   Miyano fails to expressly teach a curable composition comprising as required components a (meth) acrylate monomer having a cyclic skeleton and required to have a number of alkylene oxide modifications in a range of one to four; a bifunctional (meth) acrylate monomer having no cyclic skeleton and required to have two or more alkylene glycol structures; a bifunctional (meth) acrylate monomer having no cyclic skeleton and having a monoalkylene glycol structure; and a photoinitiator nor the cured products obtained from such.  Nor does Miyano sets forth an electronic component comprising a cured product of a curable composition, wherein said curable compositions comprises meth) acrylate monomer having a cyclic skeleton and required to have a number of alkylene oxide modifications in a range of one to six; a bifunctional (meth) acrylate monomer having no cyclic skeleton and required to have two or more alkylene glycol structures; a bifunctional (meth) acrylate monomer having no cyclic skeleton and having a monoalkylene glycol structure; and a photoinitiator.  Miyano does not expressly teach and/or render obvious an electronic component a cured product of a curable composition, wherein said curable compositions comprises a photopolymerizable monomer having a cyclic skeleton and a shrinkage of less than 10%; a photopolymerizable bifunctional monomer having a viscosity at 25 deg. C of 100 mPa*s or less and a shrinkage in the range of 10 to 20%; and a photopolymerization initiator; wherein the bifunctional monomer is a photopolymerizable bifunctional monomer having a viscosity of 100 mPa*s or less @ 25 deg. C  and a shrinkage in the range of 10 % to 15%.  Miyano would be the closest prior art. 


Allowable Subject Matter

Claims 3-6, 9-10, 12-13 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The instantly claimed invention is distinguished over the closest prior art for the reasons set forth above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc